Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 02/13/2019. Claims 1, 13 and 20 are independent claims. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered. 
Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Welton, Witkowski, Lee and Witkowski.
Welton discloses a hierarchical is a data model in which data is stored in the form of records and organized into a treelike structure, or parent-child structure, in which one parent node can have many child nodes connected through links. Relational databases have become the dominant database technology for businesses to keep track of their sales, transactions, and other affairs. Designed for efficient selection, storage, and retrieval of data, relational databases are used to house large quantities of detailed data in data warehouses. For example, An OLAP application is a computer program designed to access the company's raw data, aggregate the data into various summaries, and present the summaries to the company's data analysts. These exemplary measure values are chosen to illustrate which input rows produced which aggregate value, but in practice, measures correspond to information that a business measures, for example, to the amount of sales in thousands of dollars for a particular product in a corresponding city and month.  Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited, (see Welton: Para. 0023, 0105-0136, 0149- 0175, 0195 and FIG. 7 and 40).
Witkowski (2004/0034616) discloses relational database systems store data in the form of related tables, where each table has one or more columns and zero or more rows. The conventional mechanism for storing multidimensional data in a relational database system is to store the data in tables arranged in what is referred to as a star schema. In relational database systems, a star schema is distinguished by the presence of one or more fact tables and one or more-dimension tables. This search tree has exactly N leaves for N rows, a root node and several branch nodes. If each branch node of the tree is labeled with the number of leaf nodes in the subtree rooted in this node and cumulative edge length from the root to this node. Hierarchical definition where values are categorized into levels. Drill operations typically follow "slice" and "dice" selections from "edges" and can be of two kinds: hierarchically ordered, order preserving and the user must specify an ORDERED set of rules as unordered rules can typically only be used within the special subscripts {node that is stored in non-consecutive rows of the table as an ascendant node or a descendant node). WINDOW functions are used in order to enable array calculations in SQL, (see Withowski: Para. 0067- 0075, 0077-0090, 0085-100, 0185-0195, 0309, 0379-0398, 0409-0499, 0592-0647 and 0711). 
Lee discloses partition-aware calculation of a window operator can be supported. Different nodes can calculate window function subresults on database partitions locally, in parallel and independently. Recognition of scenarios in which such parallelism is permissible can be performed. Overall superior performance can result.  A plurality of database table partitions of a partitioned database table partitioned according to one or more partition columns of the partitioned database table, assigning the database table partitions to respective different nodes for a window calculation specified by a window operator comprising one or more specified partition columns that are the same as or a superset of the partition columns of the partitioned database table; via the database table partitions, calculating window function sub-results locally at the different nodes; and combining the local window function subresults into an overall window function result of the window operator, (see Lee: Para. 0019-0035, 0038-0058 and 0060-0065). 
Witkowski (2004/0006574) discloses an operation based on multidimensional data in a relational database. A query is generated that includes a first set of instructions to select a portion of multidimensional data for inclusion in a relational cube and a second set of instructions to group the portion of multidimensional data in the relational cube using at least two or more levels of granularity of at least one dimension, thereby causing a relational cube to be generated. Based on a received request for an operation to be performed, the query is modified to include a third set of instructions that represent the requested operation; and the query is submitted to the relational database engine of the relational database management system. A cube represents all aggregations of measures along the dimensional hierarchy and window functions allow access to data in the records right before and after the current record. Aggregate functions are often used with the GROUP BY clause of the SELECT statement. Aggregate functions deliver a single number to represent a larger data set (summary value).  An aggregate function or aggregation function is a function where the values of multiple rows are grouped together to form a single summary value, (see Witkowski: Para. 0072, 0268, 0303, 0389 and 0404). 
 The prior art does not disclose or fairly suggest: “a hierarchical window function on the first hierarchy, the first hierarchy being stored in a table in the database with each node of the first hierarchy being stored in one of a plurality of rows comprising the table, the hierarchical window function iterating through the first hierarchy to determine, for each node of a plurality of nodes in the first hierarchy, a summary value corresponding to a first value of the node and a second value of one or more ascendant nodes or descendent nodes of the node, the first hierarchy including at least one node that is stored in non-consecutive rows of the table as an ascendant node or a descendant node of the at least one node such that traversing the first hierarchy in a bottom up order or a top down order requires traversing the plurality of rows of the table in a non-consecutive order as indicated by the visiting sequence data structure.” For this reason, claim 1 is allowed. Claim(s) 2-12 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “a hierarchical window function on the first hierarchy, the first hierarchy being stored in a table in the database with each node of the first hierarchy being stored in one of a plurality of rows comprising the table, the hierarchical window function iterating through the first hierarchy to determine, for each node of a plurality of nodes in the first hierarchy, a summary value corresponding to a first value of the node and a second value of one or more ascendant nodes or descendent nodes of the node, the first hierarchy including at least one node that is stored in non-consecutive rows of the table as an ascendant node or a descendant node of the at least one node such that traversing the first hierarchy in a bottom up order or a top down order requires traversing the plurality of rows of the table in a non-consecutive order as indicated by the visiting sequence data structure.” For this reason, claim 13 is allowed. Claim(s) 14-19 are allowed for the same reasons as claim 13.
The prior art does not disclose or fairly suggest: “a hierarchical window function on the first hierarchy, the first hierarchy being stored in a table in the database with each node of the first hierarchy being stored in one of a plurality of rows comprising the table, the hierarchical window function iterating through the first hierarchy to determine, for each node of a plurality of nodes in the first hierarchy, a summary value corresponding to a first value of the node and a second value of one or more ascendant nodes or descendent nodes of the node, the first hierarchy including at least one node that is stored in non-consecutive rows of the table as an ascendant node or a descendant node of the at least one node such that traversing the first hierarchy in a bottom up order or a top down order requires traversing the plurality of rows of the table in a non-consecutive order as indicated by the visiting sequence data structure.” For this reason, claim 20 is allowed.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164